Citation Nr: 9901705	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  91-17 871	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-
Law



INTRODUCTION

The veteran had active service from January 1969 to December 
1970; he died April 12, 1998.  The Board notes that the 
veterans surviving spouse timely filed VA Forms 21-530 
Application For Burial Benefits, 21-534 Application For 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse Or Child (Including 
Death Compensation If Applicable), and 21-610 Application 
For Reimbursement From Accrued Amounts Due A Deceased 
Beneficiary.  The claims file reflects that the RO granted 
the veterans spouse burial benefits and denied service-
connected death compensation benefits, notifying her of such 
in a letter dated in May 1998.

The Board notes that a timely filed claim for dependency and 
indemnity benefits shall also be considered a claim for death 
pension and/or accrued benefits.  38 U.S.C.A. § 5101(b)(1) 
(West 1991 & Supp. 1997); see Isenhart v. Derwinski, 3 Vet. 
App. 177, 179 (1992).  Also, as indicated the appellant 
separately filed a claim based on accrued amounts.  It does 
not appear that the RO considered the appellants entitlement 
to death pension or accrued benefits.  Such matters are thus 
referred to the RO for further action as appropriate.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1969 to December 1970.

2.	On April 12, 1998, the veteran died.  On April 13, 1998, 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO) received notification of the veterans 
death.



CONCLUSION OF LAW

Because of the death of the veteran, the Board of Veterans 
Appeals (Board) has no jurisdiction to adjudicate the merits 
of this claim.  38 U.S.C.A. § 7104(a) (West Supp. 1998); Rule 
of Practice 1302, 62 Fed. Reg. 55169 (1997) (to be codified 
at 38 C.F.R. § 20.1302).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter was last before the Board in May 1996.  In that 
decision, the Board denied service connection for PTSD.  The 
veteran filed a timely notice of appeal with the United 
States Court of Veterans Appeals (Court), which, in a single-
judge Memorandum Decision dated in June 1998, vacated the 
Boards May 1996 denial of the benefit sought and remanded 
the claim to the Board for further action consistent with the 
Memorandum Decision.  

Unfortunately, the veteran died April 12, 1998, during the 
pendency of his continuing appeal before the Board.  As a 
matter of law, veterans claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A § 
7104(a); Rule of Practice 1302, 62 Fed. Reg. 55169 (1997) (to 
be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



ORDER

The appeal is dismissed.



		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.
- 2 -
